Citation Nr: 0426803	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  03-15 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an earlier effective date prior to August 1, 
2000 for a grant of special monthly pension based on the need 
for aid and attendance.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1945 to August 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  


FINDINGS OF FACT

1.  In an August 1992 determination, the RO terminated the 
veteran's nonservice connected pension.

2.  The earliest evidence of a claim for pension benefits 
following August 1992 was a report of contact made on 
November 3, 1998 between the veteran and the RO.  

3.  On November 27, 1998, the RO requested that the veteran 
submit income-net worth and employment information and 
informed him that he had up to one year to submit such 
evidence. 

4.  The record reflects that the veteran did not supply VA 
with any further evidence by November 1999.

5. The veteran first filed a claim of entitlement to special 
monthly pension based on the need for aid and attendance 
("special monthly pension"), on August 1, 2000.


CONCLUSIONS OF LAW

1.  The veteran abandoned his November 1998 informal claim 
for pension benefits.  38 U.S.C.A. § 501 (West 2002); 38 
C.F.R. § 3.158(a) (2003).

2.  The criteria for entitlement to assignment of an 
effective date prior to August 1, 2000, for the grant of 
special monthly pension based on the need for aid and 
attendance, have not been met.  38 U.S.C.A. §§ 5107, 5110 
(West 2002); 38 C.F.R. § 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist   

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

After receiving the formal application for pension benefits 
in August 2000, the veteran was provided notice in a March 
2001 letter of the evidence needed to substantiate his claim 
as well as notice of the assistance that would be provided by 
VA in substantiating his claim.  In a June 2002 rating 
decision, the RO granted the veteran's claim for special 
monthly pension.  In his notice of disagreement to the June 
2002 rating decision, the veteran raised the issue of 
entitlement to an earlier effective date.  Therefore, the 
issue is what are the notice requirements of VA pertaining to 
the veteran's earlier effective date claim.

This question was answered in a recent general counsel 
opinion.  If, in response to notice of its decision on a 
claim for which VA has already given the section 5103(a) 
notice, VA receives a notice of disagreement that raises a 
new issue, section 7105(d) requires VA to take proper action 
and issue a statement of the case if the disagreement is not 
resolved, but section 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue.  VAOPGCPREC 8-2003.  
Regardless, the Board finds that the RO, in the January 2003 
statement of the case (SOC), advised the veteran of the 
responsibilities of the VA and the claimant are in developing 
the record.  Specifically, the veteran was notified that VA 
would obtain all relevant evidence in the custody of a 
federal department or agency.  The veteran was also asked to 
advise VA if there were any other information or evidence he 
considered relevant to his claim so that VA could help by 
getting that evidence.  Furthermore, the actual text of the 
laws and regulations used to assign effective dates for 
pension claims were provided in the SOC.  Therefore, the RO 
provided the veteran with the applicable law and regulations 
and gave notice as to the evidence generally needed to 
substantiate his claim.

In light of the foregoing, as the veteran was provided 
adequate notice and assistance for the original claim and has 
been issued a statement of the case, no further assistance to 
veteran in developing the facts pertinent to his claim is 
required to comply with the duty to assist under the VCAA. 38 
U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

II.  Earlier Effective Date

In June 2002, the RO granted the veteran's claim for special 
monthly pension, and assigned an effective date of April 2, 
2001.  In a January 2003 determination, the RO changed the 
effective date to August 1, 2000, the date of receipt of the 
formal application.  In his substantive appeal, the veteran 
asserts that the effective date should be August 1, 1997.  
The veteran essentially stated that the report of contact to 
the RO on November 3, 1998 was a follow-up of his request 
(that was made in 1997 with a VA representative at the Loma 
Linda VA hospital) and that the effective date should be the 
date of such communication at Loma Linda VA hospital.  

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400 (2003).

The "date of receipt" is defined as the date on which a 
claim, information or evidence was received by VA.  38 
U.S.C.A. § 101(30); 38 C.F.R. § 3.1(r).  Any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal claim.  
Such informal claim must identify the benefit sought.  38 
C.F.R. § 3.155 (2003).

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution. If received within 1 year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  A 
communication received from a service organization, an 
attorney, or agent may not be accepted as an informal claim 
if a power of attorney was not executed at the time the 
communication, was written.  When a claim has been filed 
which meets the requirements of § 3.151 or § 3.152, an 
informal request for increase or reopening will be accepted 
as a claim.  38 C.F.R. § 3.155 (2003).  A specific claim in 
the form prescribed by the Secretary must be filed in order 
for benefits to be paid to any individual under the laws 
administered by VA.  38 U.S.C.A. § 5101(a).

Statutory and regulatory provisions require that VA look to 
all communications from the veteran which may be interpreted 
as applications or claims - both formal and informal - for 
benefits.  In particular, the VA is required to identify and 
act on informal claims for benefits.  See generally 38 
U.S.C.A. § 5110(b)(3) (West 1991); 38 C.F.R. §§ 3.1(p), 
3.155(a) (2003); see also Servello v. Derwinski, 3 Vet. App. 
196, 198-200 (1992).  An informal claim must identify the 
benefit sought.  See 38 C.F.R. § 3.155(a) (2003).



Analysis

After prior denials for non-service connection pension, in an 
October 1989 rating decision, the RO granted the veteran's 
claim for nonservice connection pension.  However, in August 
1992, the RO notified the veteran that his pension benefits 
were being terminated due to a change in income or new worth.  
That decision was not appealed and became final.  

The next pertinent communication from the veteran to the RO 
was noted in the record as a report of contact dated November 
3, 1998.  The report of contact indicated that the veteran 
sent in a reopened claim (pension) a month earlier.  It was 
further noted that he was receiving care at VA health 
facilities, including nursing homes in May 1998 and at a VA 
hospital for five months.

Although the Board acknowledges the veteran's statement that 
he requested a pension claim in 1997, there is no evidence 
supporting his statement.  The earliest evidence of 
communication from the veteran involving a pension claim was 
the report of contact with the RO on August 3, 1998.  
Nevertheless, as will be explained in detail below, whether 
the veteran did make a claim for pension benefits in 1997, or 
on August 3, 1998, this pension claim was abandoned.  
38 C.F.R. § 3.158 (2004).  

Following the August 3, 1998 report of contact, the RO sent 
the veteran a letter to his known address in November 1998 
notifying him that the RO was working on his claim, but 
needed more information, including income-net worth and 
employment statement, before they could finish their action.  
The letter specifically informed the veteran that he could 
submit it up to one year from the date of the letter, or 
November 27, 1999.  The letter further stated that if the RO 
did not receive the information within one year, the RO would 
not be able to pay the benefit you are claiming for any 
period before the date it is received.  The record does not 
show that VA received any response from the veteran by 
November 27, 1999.  Thus, under VA regulations, the veteran 
had abandoned his claim.  See 38 C.F.R. § 3.158(a).  That 
regulation provides that following the abandonment of a 
claim, VA will not take "further action."  See Hurd v. 
West, 13 Vet. App. 449, 452 (2000) (noting that under this 
regulation, once claimant did not respond within one year of 
a request for information that claim was abandoned and 
required "no further action by the VARO until a new claim 
was received" and that by failing to respond to the VARO 
letter, the Board's finding that the veteran abandoned his 
claim was correct).

The veteran does not dispute the fact that he did not provide 
further information to the RO within one year from the date 
of the letter.  Instead, he asserts that he never received 
the letter.  The Court has ruled that there is a 
"presumption of regularity" under which it is presumed that 
Government officials have properly discharged their official 
duties.  Clear evidence to the contrary is required to rebut 
the presumption of regularity.  Ashley v. Derwinski, 2 Vet. 
App. 307 (1992), (citing United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926)).  While Ashley 
dealt with regularity of procedures at the Board, in 
Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court 
applied this presumption of regularity to procedures at the 
RO.  

The provisions of 38 C.F.R. § 3.1(q) (2003) indicate that 
written VA notices are to be sent to "a claimant or payee at 
his or her latest address of record."  Here, the record 
shows that the letter was sent to the veteran in the address 
provided by the veteran in the report of contact to the RO 
earlier that same month.  There is also no evidence that the 
veteran's address had changed before the November 1998 
letter, nor had any mail to the veteran been returned as 
undeliverable.  It is therefore presumed that the November 
1998 letter was sent to the veteran at his most recent 
address of record.  Additionally, no clear evidence to the 
contrary has been presented within which to rebut the 
presumption of regularity.  Without clear evidence to the 
contrary, the Board finds that the veteran received notice of 
the November 1998 letter.  

The Board further finds that there was no pertinent 
communication between the veteran and the RO until receipt of 
the formal application for pension benefits on August 1, 
2000.  Moreover, only after the veteran submitted his new 
formal application for pension benefits did he finally submit 
the requested evidence.  Under 38 C.F.R. § 3.158, when a 
veteran abandons a claim, and subsequently submits the 
necessary evidence and compensation is granted, the right to 
such benefits shall not be "earlier than the date of filing 
the new claim."

After a thorough review of the record, the Board is compelled 
to conclude that following the November 1998 letter, a claim 
to reopen a pension claim was not received prior to August 1, 
2000.  Thus, the earliest effective date for the veteran's 
claim is therefore  the date of the receipt of application as 
per 38 C.F.R. § 3.158, or August 1, 2000.  

For the reasons stated above, the Board finds that an 
effective date earlier than February 5, 1987, cannot be 
granted for the award of special monthly pension, and that 
there is no doubt to be resolved.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). 


ORDER

Entitlement to an earlier effective date prior to August 1, 
2000 for the grant of special monthly pension based on the 
need for aid and attendance is denied.  



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



